DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 6 and 9 objected to because of the following informalities:  
Claim 2 states “ a magnetic vector potential” in line 3, but should read --the magnetic vector potential--.
Claims 6 and 9 state “ a magnetic field” in lines 2 and 3, respectively, but should read --the magnetic field--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the brain of an object" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 inherit the same deficiencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tanner (US7008370B2).
Regarding claim 1, Tanner discloses a transcranial magnetic stimulation (TMS) stimulation navigation method (Abstract “device for stimulating specific areas of a brain using an induction device”), comprising: acquiring a stimulation target point to apply electrical stimulation on the brain of an object (Col 4 line 31 "a focus point which is as small as possible"); acquiring information about a spatial distribution of a magnetic vector potential of a coil for TMS procedure (Col 2 lines 40-43 "This calculates for example what kind of magnetic field is generated by the induction device at specific through-flowing currents," --Information about a spatial distribution-- is a very broad term which is met by determining the kind of magnetic field.); acquiring one or more parameters for acquiring an optimal stimulation condition for the stimulation target point, from the spatial distribution (Col 2 lines 54-57 "a measurement may also be taken to determine the spatial range or point of the greatest magnetic field which the induction device can generate, in relation to the induction device." The range or point of the greatest magnetic field in relation to the device is a parameters for acquiring an optimal stimulation condition); and calculating a position and direction of the coil, the position and direction satisfying the optimal stimulation condition for the stimulation target point, using the acquired one or more parameters (Col 2 lines 54-57 "a measurement may also be taken to determine the spatial range or point of the greatest magnetic field which the induction device can generate, in relation to the induction device.", Col 3 lines 11-17 “The electrical or magnetic field generated by the induction device can thereby be relatively exactly focused on a specific point in the brain by suitably positioning the induction device, since the layers over the brain which exhibit different conductivities act like various dielectrics which have a decisive influence on focusing the field on the brain.” Col 5 lines 47-54 “Modelling the scalp, cranial bones and brain using two outer shells I and II surrounding the modelled brain III enables the induction device 1 to be positioned at a specific point, at a specific distance from the brain and at a specific angle of inclination relative to the surface of the brain, in order to concentrate the electrical field induced on the surface of the brain by the magnetic field of the induction device into as small an area as possible, to thus obtain as strong a focus as possible.” In these sections Tanner discloses that the model of the head and coil are used to determine the angle and position of the coil with respect to the head in the simulation in order to determine the position of the maximum magnetic field in the focused small area.)
Regarding claim 2, Tanner discloses wherein the acquiring of the information about the spatial distribution includes acquiring information by visualizing a magnetic vector potential using a magnetic dipole according to a shape of the coil for TMS procedure (Col 2 lines 54-57 "a measurement may also be taken to determine the spatial range or point of the greatest magnetic field which the induction device can generate, in relation to the induction device." Figures 4a and 4b, see below, which shows the visualization of the magnetic vector potential. )

    PNG
    media_image1.png
    196
    245
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    190
    239
    media_image2.png
    Greyscale

Regarding claim 3, Tanner discloses wherein the optimal stimulation condition for the stimulation target point is a condition where an intensity of a magnetic field applied to the stimulation target point by the coil for TMS procedure becomes maximum (Col 2 lines 57-66 "In general, an induction device should, in accordance with the invention, be examined or analyzed before being used for stimulating specific areas of the brain or for simulating the stimulation of specific areas of the brain, in order to determine the spatial positional relationship between the induction device and the range or point at which the maximum magnetic field is generated by the coil or at which the maximum electrical field induced by the magnetic field is generated." Tanner discloses that the model uses the model of the induction device with respect to the head model to apply the maximum magnetic field to the point of interest).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanner (US7008370B2) as applied to claim 1 above, and further in view of Saitoh (US10292645B2).
Regarding claim 4, while Tanner disclose the use of the finite-element methods to build the head model and induction model, Tanner does not disclose acquiring an optimal vector which is a normal vector where multiplication with a gradient at the optimal point becomes minimum among normal vectors where the optimal point is a start point. Saitoh discloses acquiring an optimal point having the highest magnetic vector potential in the spatial distribution; and acquiring an optimal vector which is a normal vector where multiplication with a gradient at the optimal point becomes minimum among normal vectors where the optimal point is a start point through the use of scalar potential finite difference method for the electromagnetic field analysis to acquire an optimal vector (Col 3, line 40 to Col 4 line 67). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Tanner, with the disclosed scalar potential finite difference method as taught by Saitoh, since such a modification would provide the predictable results of utilizing an alternate calculation method, finite element method vs scalar potential finite difference method and would be a simple swap of software utilization.
Regarding claim 5, Saitoh further discloses the calculating of the position and direction of the coil includes calculating the position and direction of the coil such that the stimulation target point is closest in the direction of the optimal vector from the optimal point (Col 12 lines 33-39 "a third means providing first information including, out of conditions when a coil is placed on the head of the patient to apply a current to the coil to provide a magnetic stimulation to the brain of the patient, at least conditions of a position and a direction of the coil, a condition of the current applied to the coil, and a condition of structure related to a formed magnetic field of the coil;" Saitoh uses the simulation model of the coil and brain to determine the position and direction of the coil).
Regarding claim 6, Saitoh further discloses simulating a state where electrical stimulation induced from a magnetic field of the coil for TMS procedure is propagated in the brain of the object, when the coil for TMS procedure is located at the calculated position in the calculated direction (Col 12 lines 33-45 “a third means providing first information including, out of conditions when a coil is placed on the head of the patient to apply a current to the coil to provide a magnetic stimulation to the brain of the patient, at least conditions of a position and a direction of the coil, a condition of the current applied to the coil, and a condition of structure related to a formed magnetic field of the coil; fourth means calculating eddy currents or electric fields induced in the respective minute polyhedral units of the three-dimensional brain model based on the first information provided by the third means and second information including an electric conductivity assigned to each of the minute polyhedral units." Saitoh fully discloses simulating the induction of electrical stimulation from a TMS coil from the calculate position using the discussed modeling).
Regarding claim 7, Saitoh further discloses acquiring a brain magnetic resonance imaging (MRI) image of the object (Col 14 lines 65-67 “receiving human (particularly, head) tomographic image data generated by a tomographic imaging device (e.g., MRI, CT, PET)”); generating a three-dimensional brain map of the object, the three-dimensional brain map being capable of simulating a process of delivering electrical stimulation to the brain of the object, based on properties of each of a plurality of regions included in the brain MRI image (Col 12 lines 40-45 “fourth means calculating eddy currents or electric fields induced in the respective minute polyhedral units of the three-dimensional brain model based on the first information provided by the third means and second information including an electric conductivity assigned to each of the minute polyhedral units."); and simulating a state where the electrical stimulation is propagated in the brain of the object, using the generated three-dimensional brain map (Figure 9 is the results of the simulation, see below).

    PNG
    media_image3.png
    652
    543
    media_image3.png
    Greyscale

Regarding claim 8, Saitoh further discloses wherein the generating of the three-dimensional brain map includes generating a three-dimensional stereoscopic image composed of a plurality of meshes, the three-dimensional stereoscopic image being capable of simulating a process of delivering electrical stimulation to the brain of the object (Col 5 lines 27-32 "FIG. 7 shows a model acquired by extracting the three brain tissues of the grey matter, the white matter, and the cerebrospinal fluid from the MRI data of the brain as shown in FIG. 6. Blue, green, and red represent the grey 30 matter, the white matter, and the cerebrospinal fluid, respectively." Col 3 lines 16-20 "a solid to be analyzed including the brain is divided into minute polyhedral units (e.g., cubes) of minute elements, so as to obtain an eddy current induced in each of the minute polyhedral units.”).
Regarding claim 9, Saitoh further discloses visualizing a state where electrical stimulation induced from a magnetic field of the coil for TMS procedure is propagated in the brain of the object, using the three dimensional stereoscopic image (Col 17, lines 26-34 "The data 56 of the calculated eddy current density is stored in the second storage part 33. Lastly, the CPU 31 creates an eddy current density map 57 (see FIG. 14) based on the data 56 of the calculated eddy current density. As shown in FIG. 15, preferably, color 30 information is added to the data 56 of the calculated eddy current density in accordance with the level thereof to display the level of the eddy current density with this color information on the display 21." See figure 15 below.).

    PNG
    media_image4.png
    346
    360
    media_image4.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tanner (US7008370B2), further referred to as Tanner ‘370, as applied to claim 1 above, and further in view of Tanner (US6830544B2), further referred to as Tanner ‘544.
Regarding claim 10, Tanner ‘370 does not explicitly disclose the use of a computer program being combined with a computer which is hardware and being stored in a computer-readable storage medium, although one familiar with the art would know that the finite element modeling would require a  computer executing a computer program on a computer-readable storage medium. Tanner ‘544 discloses a very similar method as Tanner ‘370 with a focus on cortical cartography using TMS. Tanner ‘544 further discloses that the modeling of the brain and induction coil is accomplished via a computer program loaded on computer or running on a computer, with the computer program being stored on a computer-readable storage medium (Claims 9 and 10). It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method as taught by Tanner ‘370, with the computer program, computer and computer storage medium as taught by Tanner ‘544, since such a modification would provide the predictable results of explicitly detailing the mechanism for accomplishing the modeling disclosed by Tanner ‘370. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanner has a number of patents that involve the use of computer modeling to assist with TMS therapy to include US7711431B2, US7239910B2, US7471974B2 and US6827681B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC D HONRATH whose telephone number is (571)272-6219. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.D.H./Examiner, Art Unit 3791

/THADDEUS B COX/Primary Examiner, Art Unit 3791